DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-11, and 14-23 are pending, with claims 1-2, 4-6, 9-11, 15-21, and 23 currently amended, and claims 3 and 12-13 cancelled.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims filed on May 24, 2022. The 35 U.S.C. § 112(a) and 112(b) rejections in the previous Office Action filed on March 02, 2022 are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-11, 14-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2012/0018871 A1, hereinafter, “Lee”), prior art of record, in view of Miki et al. (US PG-Pub No.: 2020/0211946 A1, hereinafter, “Miki”), prior art of record, and Chang et al. (US PG-Pub No.: 2019/0043771 A1, hereinafter, “Chang”).
Regarding claim 1, Lee discloses a semiconductor package device (see Lee, FIG. 13C), comprising:
a board substrate (110+120+230) comprising:
a core layer (110, FIG. 13C);
a first build-up layer (120, FIG. 13C) and a second build-up layer (130, FIG. 13C) disposed on opposite sides of the core layer (110);
a first group of bumps (230 on the left, ¶ [0061]) disposed over the first build-up layer (120, FIG. 13C);
a second group of bumps (230 on the right) disposed over the first build-up layer (120, FIG. 13C);
a first semiconductor package (210 on the left, ¶ [0069]) disposed over and electrically connected to the board substrate (110+120+230) through the first group of bumps (230 on the left);
a first underfill layer (340 on the left, FIG. 13C) surrounding the first group of bumps (230 on the left);
a second semiconductor package (210 on the right) disposed over and electrically connected to the board substrate (110+120+230+310) through the second group of bumps (230 on the right);
a second underfill layer (340 on the right) surrounding the second group of bumps (230 on the right); and
at least two insulating blocking walls (two 310+320 in the middle, FIG. 13C) separated from each other, disposed over the board substrate (110+120+230) and between the first semiconductor package (210 on the left) and the second semiconductor package (210 on the right).
Lee is silent regarding that a first sidewall of a first insulating blocking wall of the at least two insulating blocking walls is in contact with the first underfill, and a first sidewall of a second insulating blocking wall of the at least two insulating blocking walls is in contact with the second underfill layer, and the first semiconductor package comprises first dies and a first encapsulation layer surrounding sidewalls of the first dies while exposing top surfaces of the first dies, and the first insulating blocking wall of the at least two insulating blocking walls is separated from the first encapsulation layer.
Miki, however, discloses a semiconductor package device (see Miki, FIG. 2), wherein a sidewall of an insulating blocking wall (31, ¶ [0028]) is in contact with an underfill layer (50, FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a first sidewall of a first insulating blocking wall of Lee’s at least two insulating blocking walls in contact with the first underfill layer, and a first sidewall of a second insulating blocking wall of the at least two insulating blocking walls in contact with the second underfill layer, as taught by Miki, in order to have sufficient underfill and meanwhile stop the underfill layers from outflowing (Miki, ¶ [0028]).   
Lee in view of Miki is silent regarding that the first semiconductor package comprises first dies and a first encapsulation layer surrounding sidewalls of the first dies while exposing top surfaces of the first dies, and the first insulating blocking wall of the at least two insulating blocking walls is separated from the first encapsulation layer.
Chang, however, discloses a semiconductor package device (see Chang, FIG. 1), comprising a first semiconductor package (10a, FIG. 1) comprises first dies (110+120, ¶ [0039]) and a first encapsulation layer (150, FIG. 1) surrounding sidewalls of the first dies (110+120) while exposing top surfaces of the first dies (110+120), and a first blocking wall (170a, FIG. 1) is in contact with a first underfill (164, FIG. 1) and is separated from the first encapsulation layer (150, FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the first semiconductor package comprising first dies and a first encapsulation layer surrounding sidewalls of the first dies while exposing top surfaces of the first dies, and the first insulating blocking wall of the at least two insulating blocking walls separated from the first encapsulation layer, as taught by Chang, in order to protect the semiconductor packages.
Note: “separated” in line 15 is interpreted as “spaced apart;” “in contact with” in line 20 is interpreted as “in direct contact with.”

Regarding claim 2, Lee in view of Miki and Chang discloses the semiconductor package device of claim 1, wherein the first encapsulation layer (Chang’s 150) is separated from the first group of bumps (Chang’s 162, FIG. 1).
Note: the reason of obviousness to combine teachings from Lee, Miki, and Change has been given above regarding claim 1; therefore, it will not be repeated hereinafter. 

Regarding claim 4, Lee in view of Miki and Chang discloses the semiconductor package device of claim 1, wherein the first and second underfill layers (340 on the left and 340 on the right) creep onto part of top surfaces of the at least two insulating blocking walls (Miki’s FIG. 2 shows the underfill layer 50 creeps onto part of a top surface of the insulating blocking wall 31). 

Regarding claim 5, Lee in view of Miki and Chang discloses the semiconductor package device of claim 1, wherein a second sidewall of the first insulating blocking wall (Miki’s 31 and Lee’s 310+320) of the at least two insulating blocking walls (Lee’s 310+320) and a second sidewall of the second insulating blocking wall of the at least two insulating blocking walls are exposed to air (Miki, FIG. 2 and Lee, FIG. 13C).

Regarding claim 6, Lee discloses a semiconductor package device (see Lee, FIG. 13D), comprising:
a board substrate (120, FIG. 3D) comprising conductive patterns therein (128, labelled in FIG. 1; ¶ [0060] and FIG. 13D);
a first semiconductor package (210+220+330 on the left, FIG. 13D and ¶ [0068]) disposed over and electrically connected to the board substrate (120) through a first group of bumps (230 on the left, ¶ [0068]), wherein the first semiconductor package (210+220+330 on the left) comprises at least one first die (210 on the left, ¶ [0069]), a first interposer (220 on the left, ¶ [0070]) between the at least one first die (210 on the left) and the board substrate (120), and a first encapsulation layer (330 on the left) disposed above the first interposer (220 on the left) and surrounding the at least one first die (210 on the left, FIG. 13D);
a first underfill layer (340 on the left, FIG. 13D) surrounding the first group of bumps (230 on the left, FIG. 13D);
a second semiconductor package (210+220+330 on the right, FIG. 13D) disposed over and electrically connected to the board substrate (120) through a second group of bumps (230 on the right, FIG. 13D);
a second underfill layer (340 on the right, FIG. 13D) surrounding the second group of bumps (230 on the right, FIG. 13D); and
at least one first dummy pattern (two 310+320 in the middle, FIG. 13D) disposed over the board substrate (120) and between the first semiconductor package (210+220+330 on the left) and the second semiconductor package (210+220+330 on the right), 
wherein the first underfill layer (340 on the left) is in contact with the first encapsulation layer (330 on the left) and the first interposer (220 on the left) of the first semiconductor package (210+220+230 on the left, FIG. 13D).
Lee is silent regarding that the first underfill layer (340 on the left) is in contact with a first sidewall of the at least one first dummy pattern (two 310+320 in the middle); and a sidewall of the first encapsulation layer is flushed with a sidewall of the first interposer, and at least one first dummy pattern is separated from the first encapsulation layer.
Miki, however, discloses a semiconductor package device (see Miki, FIG. 2), wherein a sidewall of a dummy pattern (31, ¶ [0028]) is in contact with an underfill layer (50, FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee’s first underfill layer in contact with a first sidewall of Lee’s at least one first dummy pattern, as taught by Miki, in order to have sufficient underfill and meanwhile stop the underfill layers from outflowing (Miki, ¶ [0028]).   
Lee in view of Miki is silent regarding that a sidewall of the first encapsulation layer is flushed with a sidewall of the first interposer, and at least one first dummy pattern is separated from the first encapsulation layer.
Chang, however, discloses a semiconductor package device (see Chang, FIG. 1), wherein a sidewall of a first encapsulation layer (150, FIG. 1) is flushed with a sidewall of a first interposer (160, FIG. 1), and at least one first dummy pattern (170a, FIG. 1) is separated from the first encapsulation layer (150, FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a sidewall of Lee’s first encapsulation layer flushed with a sidewall of a first interposer, and at least one first dummy pattern separated from the first encapsulation layer, as taught by Chang, in order to protect the semiconductor packages.
Note: “in contact with” in lines 19 and 21 is interpreted as “in direct contact with.”

Regarding claim 7, Lee in view of Miki and Chang discloses the semiconductor package device of claim 6, wherein the at least one first dummy pattern (two 310+320 in the middle) comprises two insulating patterns (two 310+320) separated from each other (Lee, FIG. 13D).
Note: “separated” in line 3 is interpreted as “spaced apart.”

Regarding claim 8, Lee in view of Miki and Chang discloses the semiconductor package device of claim 6, wherein the second semiconductor package (210+220+330 on the right) comprises at least one second die (210 on the right), a second interposer (220 on the right) between the at least one second die (210 on the right) and the board substrate (120), and a second encapsulation layer (330 on the right) disposed above the second interposer (220 on the right) and surrounding the at least one second die (210 on the right), and wherein the second underfill layer (340 on the right) is in contact with the second encapsulation layer (330 on the right) and the second interposer (220 on the right) of the second semiconductor package (210+220+330 on the right), and in contact with a second sidewall of the at least one first dummy pattern (two 310+320 in the middle; Lee, FIG. 13D).
Note: “in contact with” in lines 6-8 is interpreted as “in direct contact with.” The reason of obviousness to combine teachings from Lee, Miki, and Chang has been given above regarding claim 6.

Regarding claim 9, Lee in view of Miki and Chang discloses the semiconductor package device of claim 6, wherein a top surface of the at least one first dummy pattern (in order to meet the limitation, the at least one first dummy pattern is 320 in the middle) is lower than a top surface of the first interposer (220 on the left; Lee, FIG. 13D).

Regarding claim 10, Lee in view of Miki and Chang discloses the semiconductor package device of claim 6, wherein a top surface of the first semiconductor package (Chang’s 110) is flushed with a top surface of the first encapsulation layer (Chang’s 150; Chang, FIG. 1).

Regarding claim 11, Lee in view of Miki and Chang discloses the semiconductor package device of claim 6, wherein the at least one first dummy pattern (two 310+320 in the middle) is separated from the first group of bumps (230 on the left; Lee, FIG. 13D).

Regarding claim 14, Lee in view of Miki and Chang discloses the semiconductor package device of claim 6, further comprising at least one periphery device (310+320 on the left edge of 10 in FIG. 13A; Lee’s FIG. 13D only shows two semiconductor packages, e.g. in the middle, in FIG. 13A) disposed over the board substrate (120) at an outer side of the first semiconductor package (210+220+330 on the left, FIG. 13D) or the second semiconductor package.

Regarding claim 15, Lee in view of Miki and Chang discloses the semiconductor package device of claim 14, further comprising at least one second dummy pattern (310+320 on the left in FIG. 13D) disposed over the board substrate (120) and located outside of the first semiconductor package (210+220+330 on the left in FIG. 13D) or the second semiconductor package, wherein the at least one second dummy pattern (310+320 on the left in FIG. 13D) is disposed between the at least one periphery device (310+320 on the left edge of 10 in FIG. 13A) and the first semiconductor package (210+220+330 on the left in FIG. 13D since FIG. 13D is a cross-sectional view of a middle portion of FIG. 13A) or the second semiconductor package, wherein the at least one periphery device (310+320 on the left edge of 10 in FIG. 13A) is separated from the at least one second dummy pattern (310+320 on the left in FIG. 13D).

Regarding claim 16, Lee discloses a method of forming a semiconductor package device (see Lee, FIGs. 13B-13G), comprising:
providing a board substrate (120, FIG. 13B) comprising conductive patterns (128, labelled in FIG. 1, ¶ [0060] and FIG. 13B) therein;
forming at least two insulating blocking walls (two 310+320 in the middle, FIG. 13C) over the board substrate (120), wherein the at least two insulating blocking walls (two 310+320 in the middle) are separated from each other and electrically insulated (¶¶ [0077] and [0075]) from the conductive patterns (128, FIG. 13C) of the board substrate (120);
bonding a first semiconductor package (210 on the left, ¶ [0068] and FIG. 13C) and a second semiconductor structure (210 on the right) to the board substrate (120) at two sides of the at least two insulating blocking walls (two 310+320 in the middle);
forming a first underfill layer (340 on the left, FIG. 13C) between the first semiconductor package (210 on the left) and the board substrate (120); and
forming a second underfill layer (340 on the right) between the second semiconductor package (210 on the right) and the board substrate (120, FIG. 13C).
Lee is silent regarding that a first sidewall of a first insulating blocking wall of the at least two insulating blocking walls is in contact with the first underfill, and a first sidewall of a second insulating blocking wall of the at least two insulating blocking walls is in contact with the second underfill layer, and the first semiconductor package comprises first dies and a first encapsulation layer surrounding sidewalls of the first dies while exposing top surfaces of the first dies, and the first insulating blocking wall of the at least two insulating blocking walls is separated from the first encapsulation layer.
Miki, however, discloses a semiconductor package device (see Miki, FIG. 2), wherein a sidewall of an insulating blocking wall (31, ¶ [0028]) is in contact with an underfill layer (50, FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a first sidewall of a first insulating blocking wall of Lee’s at least two insulating blocking walls in contact with the first underfill layer, and a first sidewall of a second insulating blocking wall of the at least two insulating blocking walls in contact with the second underfill layer, as taught by Miki, in order to have sufficient underfill and meanwhile stop the underfill layers from outflowing (Miki, ¶ [0028]).   
Lee in view of Miki is silent regarding that the first semiconductor package comprises first dies and a first encapsulation layer surrounding sidewalls of the first dies while exposing top surfaces of the first dies, and the first insulating blocking wall of the at least two insulating blocking walls is separated from the first encapsulation layer.
Chang, however, discloses a semiconductor package device (see Chang, FIG. 1), comprising a first semiconductor package (10a, FIG. 1) comprises first dies (110+120, ¶ [0039]) and a first encapsulation layer (150, FIG. 1) surrounding sidewalls of the first dies (110+120) while exposing top surfaces of the first dies (110+120), and a first blocking wall (170a, FIG. 1) is in contact with a first underfill (164, FIG. 1) and is separated from the first encapsulation layer (150, FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the first semiconductor package comprising first dies and a first encapsulation layer surrounding sidewalls of the first dies while exposing top surfaces of the first dies, and the first insulating blocking wall of the at least two insulating blocking walls separated from the first encapsulation layer, as taught by Chang, in order to protect the semiconductor packages.
Note: “separated” in line 6 is interpreted as “spaced apart;” “in contact with” in line 17 is interpreted as “in direct contact with.” 

Regarding claim 17, Lee in view of Miki and Chang discloses the method of claim 16, wherein the at least two insulating blocking walls (two 310+320 in the middle) are not overlapped with the conductive patterns (128) of the board substrate (120) in a plan view (Lee, FIG. 13C).

Regarding claim 18, Lee in view of Miki and Chang discloses the method of claim 16, wherein the step of forming the at least two insulating blocking walls (two 310+320 in the middle) comprises performing a dispensing process, an injecting process (Lee, ¶ [0192]), or a spraying process.

Regarding claim 19, Lee in view of Miki and Chang discloses the method of claim 16, wherein the at least two insulating blocking walls (two 310+320 in the middle) comprise an insulating layer or a polymer material (Lee, ¶ [0077]).

Regarding claim 20, Lee in view of Miki and Chang discloses the method of claim 16, further comprising forming another insulating blocking wall (310+320 on the left edge; Lee, FIG. 13C) during the step of forming the at least two insulating blocking walls (two 310+320 in the middle), wherein the another insulating blocking wall (310+320 on the left edge) is in an edge region of the board substrate (120; Lee, FIG. 13C).

Regarding claim 21, Lee in view of Miki and Chang discloses the semiconductor package device of claim 1, wherein a second sidewall of the first insulating blocking wall (Miki’s 31 and Lee’s 310+320) of the at least two insulating blocking walls (Lee’s 310+320) and a second sidewall of the second insulating blocking wall of the at least two insulating blocking walls are exposed to air (Miki, FIG. 2 and Lee, FIG. 13C).

Regarding claim 23, Lee in view of Miki and Chang discloses the semiconductor package device of claim 1, wherein the at least two insulating blocking walls (two 310 in the middle) are overlapped with dielectric layers (dielectric layer in 120+320, ¶ [0075]) of the board substrate (110+120+230+320) in a plan view (Lee, FIG. 13C).
Note: in order to reject claim 23, the at least two first insulating blocking walls are two 310 in the middle, and the board substrate is 110+120+230+320.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2012/0018871 A1, hereinafter, “Lee”), prior art of record, in view of Miki et al. (US PG-Pub No.: 2020/0211946 A1, hereinafter, “Miki”), prior art of record, and Chang et al. (US PG-Pub No.: 2019/0043771 A1, hereinafter, “Chang”), as applied to claim 1 above, and further in view of Yu et al. (US PG-Pub No.: 2013/0093097), prior art of record.
Regarding claim 22, Lee in view of Miki and Chang discloses the semiconductor package device of claim 1.
Lee in view of Miki and Chang is silent regarding that edges of the first build-up layer (120) and the second build-up layer (130) are aligned with each other.
Yu, however, discloses a semiconductor package device (see Yu, FIG. 54), comprising stacking semiconductor packages to form a stack with serial electrical connection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to electrically connect another semiconductor package similar to Lee’s FIG. 13C to the semiconductor package in Lee’s 13C through Lee’s 130, as taught by Yu, in order to form a stack with serial electrical connection and improve circuit density (Yu, ¶ [0005]). Accordingly, the second build-up layer is 130+another semiconductor package and edges of the first build-up layer and the second build-up layer are aligned with each other as shown in Yu’s FIG. 54. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892